Allowable Subject Matter
Claims 24-33, 36-44, 47-54, 56 and 58 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to  independent claims 24:  a converged network device (CND) interposed between the first network zone and the second network zone, the CND comprising: a policy manager circuit structured to interpret a policy comprising a network regulation description; and a configuration circuit structured to configure a first network interface circuit in response to the network regulation description, and to configure a gatekeeper interface circuit in response to the network regulation description wherein the first network interface circuit is structured to regulate communications between end points of the first network zone and end points of the second network zone and wherein the gatekeeper interface circuit is structured to regulate communications between end points of the first network zone with at least one of an external communications portal or an external device.The prior art on record did not teach with respect to  independent claim 36:  a policy manager circuit structured to interpret a policy comprising an external data routing description; and a configuration circuit structured to configure the gatekeeper interface circuit in response to the external data routing description, wherein the gatekeeper interface circuit is structured to regulate communications between end points of the first network zone and the transceiver, and to regulate communications between end points of the second network zone and the transceiver, and wherein the external data routing description comprises a local domain name server (DNS) comprising a plurality of local address values for end points of the first network zone or second network zone, each corresponding to at least one 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454